Citation Nr: 0324309	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, to include as secondary to service-connected 
malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel



INTRODUCTION

The veteran served in active duty from October 1944 to 
November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating action of the RO.  The 
veteran was sent a notice of this decision in January 2002.  
The veteran submitted a notice of disagreement (NOD) in 
February 2002.  A statement of the case (SOC) was issued to 
the veteran in April 2002.  A substantive appeal was received 
from the veteran in June 2002.

In response to the veteran's request for a Board hearing, the 
Board scheduled the veteran for a January 2003 Board hearing 
in Washington, DC.  However, the veteran canceled the hearing 
without requesting that it be rescheduled.  

As a final preliminary matter, the Board notes in a statement 
submitted October 2002, the veteran has raised the issue of 
entitlement to an increased rating for service-connected 
malaria.  However, as the RO has not adjudicated that issue 
(and hence, it is not properly before the Board), and it is 
not inextricably intertwined with the issue on appeal (see 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)), it is 
referred to the RO for appropriate action.   


REMAND

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above-referenced 
criteria, the Board finds that further development of the 
claim on appeal is warranted.  

The veteran is claiming that he has had gastrointestinal 
disability since his military service.  The veteran served in 
the U.S. Army during World War II and was an infantryman in 
the Philippine campaign.  The veteran reports to have 
suffered from dysentery, as well as diarrhea and other types 
of gastrointestinal distress during this time in service.  
There are no service medical records that contain any 
indication of gastrointestinal complaints.  However, a former 
service comrade has submitted a statement that essentially 
corroborates the in-service occurrence of these symptoms, 
which the veteran has reported.  Additionally, the veteran 
has been granted service connection for malaria, compensable 
at 0%.  The veteran states that he has suffered from 
gastrointestinal problems for over fifty years since leaving 
the service and believes that it is connected to his time in 
service.

In claims for disability compensation, the duty to assist 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(a) (West 2002).  In this case, there is supporting 
evidence of in-service gastrointestinal symptoms, assertions 
of continued symptoms, and a diagnosis of a current 
disability; however, there is no medical evidence addressing 
the medical relationship, if any, between current 
gastrointestinal disability and service, to include the 
symptoms asserted therein.  Hence, the RO should arrange for 
the veteran to undergo a VA examination to obtain such 
medical opinion.  The veteran is hereby advised that failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file any notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding records of pertinent medical 
evaluation and/or treatment.  The record reflects that the 
veteran has receiving outpatient treatment at the VA Medical 
Center (VAMC) in Huntington, West Virginia.  However, the 
claims file contains records from that facility only up to 
October 2001.  Thus, the RO should obtain any subsequent 
records from that facility.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain medical records from any other source(s) 
identified by the veteran.  All records requests should 
conform to the applicable procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the 
Huntington VAMC all records of medical 
evaluation or treatment of the veteran 
for gastrointestinal complaints since 
October 2001 to the present, following 
the procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.   

2.  The RO should request that the 
veteran provide pertinent information (to 
include names, addresses, and dates of 
treatment), and, if necessary, 
authorization, to enable it to obtain 
outstanding records of pertinent medical 
evaluation or treatment of 
gastrointestinal disability since service 
from any additional source(s).  After 
receiving the veteran's response, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After records/responses from each 
contacted entity have been associated 
with the claims file, the RO should 
arrange for the veteran to undergo a VA 
examination for gastrointestinal 
disorders.  The entire claims file must 
be made available to the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated diagnostic tests and/or studies 
should be accomplished, and all clinical 
findings should be reported in detail, 
and clinically correlated to (a) specific 
diagnosis(es).  

The examiner should furnish an opinion, 
consistent with sound medical principles, 
as to whether, with respected to each 
diagnosed gastrointestinal disability (to 
include diverticulitis and/or colitis), 
such disability is, as least as likely as 
not a) medically related to service (to 
include the nausea and diarrhea 
reportedly experienced therein); or b) 
was caused or is aggravated by service-
connected malaria.  If aggravation is 
found, the examine should indicate the 
extent of additional disability resulting 
from the aggravation.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for the opinion expressed, in a 
printed (typewritten) report.

4.  If the veteran fails to report to 
the scheduled examination, the RO should 
obtain and associate with the claims 
file any notice(s) of the date and time 
of the examination sent to the veteran 
by the pertinent VA medical facility.

	5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

	6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

	7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim to 
service connection for gastrointestinal 
disability, to include as secondary to 
service-connected malaria, in light of 
all pertinent evidence and legal 
authority.  The RO should specifically 
address both primary (direct) and 
secondary service connection.  
	7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include discussion of all 
pertinent evidence and authority 
considered, as well as clear reasons and 
bases for the RO's determination) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);  Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




